DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Closest Prior Art

Esaka (JP2018096795) discloses a current detection apparatus (…the present disclosure is to provide a current sensor capable of reducing an error in the detection result of a magnetic detection element [0006]), magnetic sensors each disposed to face each of current paths (the current path and the two magnetic detection elements are sandwiched by a pair of magnetic shields arranged so as to face each other [0008]), an AC rotating machine (two inverters that convert DC power boosted by the booster circuit into three-phase AC power, and three-phase AC power from each inverter [0015]), each of the magnetic sensors is disposed to face each of the current paths (the current path and the two magnetic detection elements are sandwiched by a pair of magnetic shields arranged so as to face each other [0008], current path arrangement positions (The X direction can be said to be the arrangement direction… in which the current flows [0014]), a detection current (…detects a current flowing in the current path [0001]), a magnetic sensor disposed to face a current path (…the current path and the two magnetic detection elements are sandwiched by a pair of magnetic shields arranged so as to face each other [0008]), and current paths are arranged to have a positional relationship (The X direction can be said to be the arrangement direction… in which the current flows [0014]).

Gataric (US6072287) discloses each of windings with 2n phases (n is a multiple of three) (A number N of AC machines, such as motors or generators, are independently controlled by a control system having 2N+1 phases, having N orthogonal sets of phase components [Abstract]).

Fukui (US20160169941) discloses arrangement positions that are set so as to have adjacent two of current path arrangement positions (to achieve a greater reduction in adverse effects by external magnetic fields from other current paths positioned at positions adjacent to the to-be-measured current path [0024]).

Kitajima (US20020097015 ) discloses a d-axis sum current and a q-axis sum current that are currents obtained by performing a dq-transformation into a two-axis coordinate system (The fundamental current control unit (dq-axis current control unit) 2 calculates fundamental wave voltage command values vd* and vq* corresponding to the d-axis and the q-axis in order to match the actual currents id and iq along the d-axis and the q-axis respectively with the current command values id* and iq* [0054]).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Claims 16-32 are allowable if rewritten or amended to overcome the Double Patenting rejection, set forth in this Office action.
In regards to Claims 16 and 32, the claims are allowable because the closest prior art, Esaka, Gataric, Fukui, and Kitajima, either singularly or in combination, fail to anticipate or render obvious arrangement positions that are set so as to have a k-phase represented by Formula (a) using a current Ii of an 1-phase (1= 1 to 2n) being a 1-th phase out of the 2n phases and using alk that is a coupling coefficient between a current path of the 1-phase and the magnetic sensor disposed to face the current path of the k-phase (k = 1 to 2n) being the k-th phase out of the 2n phases, and
    PNG
    media_image1.png
    52
    237
    media_image1.png
    Greyscale
  in a d-axis sum current and a q-axis sum current.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent Application No. 16855054. Although the claims at issue are not identical, they are not patentably distinct from each other because possess substantially similar subject matter.

Instant Application #16854986
Application # 16855054
A current detection apparatus comprising magnetic sensors each disposed to face each of current paths for each of windings with 2n phases (n is a multiple of three) in an AC rotating machine, wherein each of the magnetic sensors is disposed to face each of the current paths at each of 2n current path arrangement positions, a detection current iks that is detected by a magnetic sensor disposed to face a current path of a k-phase is represented by Formula (a) using a current Ii of an 1-phase (1= 1 to 2n) being a 1-th phase out of the 2n phases and using alk that is a coupling coefficient between a current path of the 1-phase and the magnetic sensor disposed to face the current path of the k-phase (k = 1 to 2n) being the k-th phase out of the 2n phases, and 
    PNG
    media_image1.png
    52
    237
    media_image1.png
    Greyscale
 
in a d-axis sum current and a q-axis sum current that are currents obtained by performing a dq-transformation into a two-axis coordinate system on 2n detection currents iks on an assumption that all amplitudes of Ii are the same, and when each of a DC component and an AC component in the sum currents is represented collectively with each of terms expressed by sine 76 / 86 functions with different phases to one another, the current paths are arranged to have a positional relationship that satisfies at least one condition out of a first condition in which, at least in one of the terms, an amplitude in the one term corresponding to one of error components is reduced by cancellation among coefficients al_k included in the one term, where 1 # k, and a second condition in which the error components are reduced by cancellation among values of the terms of sine functions with different phases.
A current detection apparatus comprising magnetic sensors each disposed to face each of current paths for each of windings with 2n phases (n is a multiple of three) in an AC rotating machine, wherein each of the magnetic sensors is disposed to face each of the current paths at each of 2n current path arrangement positions that are set so as to have adjacent two of current path arrangement positions at each of n positions, a detection current iks that is detected by a magnetic sensor disposed to face a current path of a k-phase is represented by Formula (a) using a current Ii of an 1-phase (1= 1 to 2n) being a 1-th phase out of the 2n phases and using ai k that is a coupling coefficient between a current path of the 1-phase and the magnetic sensor disposed to face the current path of the k-phase (k = 1 to 2n) being the k-th phase out of the 2n phases, and 
    PNG
    media_image1.png
    52
    237
    media_image1.png
    Greyscale
 

in a d-axis sum current and a q-axis sum current that are currents obtained by performing a dq-transformation into a two-axis coordinate system on 2n detection currents iks on an assumption that all amplitudes of Ii are the same, and when each of a DC component and an AC component in the sum currents is represented collectively with each of terms expressed by sine functions with different phases to one another, 2RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q254526 Appln. No.: 16/855,054 the current paths are arranged to have a positional relationship that satisfies at least one condition out of a first condition in which, at least in one of the terms, an amplitude in the one term corresponding to one of error components is reduced by cancellation among coefficients al k included in the one term, where 1 # k, and a second condition in which the error components are reduced by cancellation among values of the terms of sine functions with different phases.
16. The current detection apparatus according to Claim 1, wherein the 2n current path arrangement positions are arranged as current path arrangement positions where two adjacent arrangement positions are provided at each of n positions.

17. A manufacturing method for a current detection apparatus that has magnetic sensors each disposed to face each of current paths for each of windings with 2n phases (n is a multiple of three) in an AC80 / 86 rotating machine, the manufacturing method for the current detection apparatus comprising the steps of: setting 2n current path arrangement positions as positions for setting 2n current paths in which each of the magnetic sensors is disposed to face each of the 2n current paths; assigning each of the 2n current paths to which each of the magnetic sensors is disposed to face, at each of the 2n current path arrangement positions that are set, so as to satisfy at least one of a first condition and a second condition, wherein, in a case where a detection current iks that is detected by a magnetic sensor disposed to face a current path of a k-phase is represented by Formula (b) using a current Ii of an 1-phase (1= 1 to 2n) being a 1-th phase out of the 2n phases and using al_k that is a coupling coefficient between a current path of the 1-phase and the magnetic sensor disposed to face the current path of the k-phase (k = 1 to 2n) being the k-th phase out of the 2n phases,  
    PNG
    media_image2.png
    75
    347
    media_image2.png
    Greyscale
 and in a d-axis sum current and a q-axis sum current that are currents obtained by performing a dq-transformation into a two-axis coordinate system on 2n detection currents iks on an assumption that all amplitudes of Ii are the same, and when each of a DC component and an AC component in the sum currents is represented collectively with each of terms expressed by sine functions with different phases to one another,81 / 86 the first condition is a condition in which, at least in one of the terms, an amplitude in the one term corresponding to one of error components is reduced by cancellation among coefficients al_k included in the one term, where 1 # k, and the second condition is a condition in which the error components are reduced by cancellation among values of the terms of sine functions with different phases; and arranging each of the current paths to which each of the magnetic sensors is disposed to face, at the current path arrangement positions assigned in the step of assigning each of the 2n current paths.  

19.  A manufacturing method for a current detection apparatus that has magnetic sensors each disposed to face each of current paths for each of windings with 2n phases (n is a multiple of three) in an AC rotating machine, the manufacturing method for the current detection apparatus comprising the steps of: setting 2n current path arrangement positions as positions for setting 2n current paths in which each of the magnetic sensors is disposed to face each of the 2n current paths, by setting positions for arranging adjacent two of the current paths at each of n positions; assigning each of the 2n current paths to which each of the magnetic sensors is disposed to face, at each of the 2n current path arrangement positions that are set, so as to satisfy at least one of a first condition and a second condition, wherein, in a case where a detection current iks that is detected by a magnetic sensor disposed to face a current path of a k-phase is represented by Formula (b) using a current Ii of an 1-phase (1= 1 to 2n) being a 1-th phase out of the 2n phases and using ai k that is a coupling coefficient between a current path of the 1-phase and the magnetic sensor disposed to face the current path of the k-phase (k = 1 to 2n) being the k-th phase out of the 2n phases,  
    PNG
    media_image3.png
    81
    342
    media_image3.png
    Greyscale
 and in a d-axis sum current and a q-axis sum current that are currents obtained by performing a dq-transformation into a two-axis coordinate system on 2n detection currents iks an assumption that all amplitudes of Ii are the same, and when each of a DC component and an AC component in the sum currents is represented collectively with each of terms expressed by sine functions with different phases to one another, the first condition is a condition in which, at least in one of the terms, an amplitude in the one term corresponding to one of error components is reduced by cancellation among coefficients ai k included in the one term, where 1 # k, and the second condition is a condition in which the error components are reduced by cancellation among values of the terms of sine functions with different phases; and arranging each of the current paths to which each of the magnetic sensors is disposed to face, at the current path arrangement positions assigned in the step of assigning each of the 2n current paths.
32. The manufacturing method for the current detection apparatus according to Claim 17, wherein, in the step of setting 2n current path arrangement positions, the 2n current path arrangement positions are arranged as current path arrangement positions where two adjacent arrangement positions are provided at each of n positions.



As can be seen from the above table, claims 16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 19 of U.S. Patent Application No. 16855054. Although conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent Application No. 16855054 anticipate the claims of the instant application as shown in the above table via underlined elements. 
Additionally, claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent Application No. 16855054 in view of Fukui (US20160169941).
U.S. Patent Application No. 16855054, Claims 1 and 19, teach all the features of Claims 1 and 17 of the instant invention except the limitations: arrangement positions that are set so as to have adjacent two of current path arrangement positions at each of n positions. 
 Fukui (US20160169941) discloses arrangement positions that are set so as to have adjacent two of current path arrangement positions [0024].
It would have been obvious to modify the invention of Claims 16 and 32 of the U.S. Patent Application No. 16855054 to have arrangement positions that are set so as to have adjacent two of current path arrangement positions (to achieve a greater reduction in adverse effects by external magnetic fields from other current paths positioned at positions adjacent to the to-be-measured current path, Fukui [0024]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bruno Uberti (US 20150176964) discloses a magnetic field sensor with signal error correction.
Michio Iwabori (JP 2019013059) discloses an AC motor with windings associated with 2n phases.
Kantaro Yoshimoto (US 20070216339) discloses dq axis transformation associated with a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863